DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heating device” recited in claims 11, 16, 19, 22, and 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “a valve element” was previously introduced in a dependent claim and it is unclear if applicant is referring to the same valve element or another.
Regarding claim 15, the limitation “a valve element” was previously introduced in a dependent claim and it is unclear if applicant is referring to the same valve element or another.
Regarding claim 18, the limitation “a valve element” was previously introduced in a dependent claim and it is unclear if applicant is referring to the same valve element or another.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haley (U.S. Patent No. 4,170,245).
Regarding claim 8, Haley discloses a flow controller (Figs. 1-8) comprising, a base (12) in which an inlet port (14) and an outlet port (16) of a gas are prepared on a surface of said base (12) and a passage (Fig. 4) communicating said inlet port (14) and said outlet port (16) with each other is prepared inside said base (12), a flow sensor (70) which measures a flow rate of said gas flowing through said passage (Column 3 lines 50-59), and at least two flow control valves (52) which have the same 
Regarding claim 26, Haley discloses the flow controller (Figs. 1-8) wherein: at least two of said flow control valves (52) among said flow control valves (52) are configured to be driven by one common driving mechanism (Column  3 lines 35-63) to have openings of said flow control valves (52) changed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haley (U.S. Patent No. 4,170,245) in view of Sawada et al. (Pub. No. US 2019/0178389).
Regarding claim 9, Haley discloses the flow controller (Figs. 1-8) wherein: said flow control valve (52) comprises, a valve element (50), a valve seat (48), but lacks disclosure wherein the valve seat is 
Sawada et al. teach a flow controller (Figs. 1-8) comprising a base (2) with an inlet (21), an outlet (22), and a valve (10), wherein the valve (10) further comprises a valve member (11a) and a valve seat (formed of 12, 13, & 14) having a tubular member (14) and has a seating surface (12) formed on an end surface (Fig. 2) on said valve element side (at 11a) of said tubular member (14), said seating surface being a plane (Fig. 2) having an annular shape (Fig. 3) on which said valve element (11a) is seated, a primary side passage (Fig. 2) that is a space located outside (Fig. 2) said tubular member (14), and a secondary side passage (Fig. 2) that is a space located inside (Fig. 2) said tubular member (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flow control valves of Haley with a flow control valve as taught by Sawada et al. since they are both considered art recognized equivalents that perform the same function of opening closing flow through an orifice.

Regarding claim 10, Sawada et al. (modified above) teach wherein the valve element (11a) which said flow control valve comprises is a diaphragm (paragraph 41).
Regarding claim 12, Haley discloses the flow controller (Figs. 1-8) wherein: at least two of said flow control valves (52) among said flow control valves (52) are configured to be driven by one common driving mechanism (Column  3 lines 35-63) to have openings of said flow control valves (52) changed.
Regarding claim 21, Haley discloses the essential features of the claimed invention but lacks disclosure wherein a valve element which said flow control valve comprises is a diaphragm.
Sawada et al. teach a flow controller (Figs. 1-8) comprising a base (2) with an inlet (21), an outlet (22), and a valve (10), wherein the valve (10) further comprises a valve member (11a) that is diaphragm (paragraph 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flow control valves of Haley with a flow control valve as taught by 

Regarding claim 23, Haley discloses the flow controller (Figs. 1-8) wherein: at least two of said flow control valves (52) among said flow control valves (52) are configured to be driven by one common driving mechanism (Column  3 lines 35-63) to have openings of said flow control valves (52) changed.

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haley (U.S. Patent No. 4,170,245) in view of Sawada et al. (Pub. No. US 2019/0178389), and further in view of Yasuda (Pub. No. US 2013/0269795).
Regarding claims 11 & 22, Haley modified with the teachings of Sawada et al. disclose the essential features of the claimed invention but lack disclosure wherein said flow controller further comprises a heating device configured to heat at least a part of said passage.
Yasuda teaches a flow controller (Figs. 1-16) with a heating device (2x & 2Y).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the flow controller of Haley with a heating device as taught by Yasuda for the advantage of enabling the use of the flow controller as a thermal mass flow controller (paragraph 83).

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haley (U.S. Patent No. 4,170,245) in view of Yasuda (Pub. No. US 2013/0269795).
Regarding claim 24, Haley discloses the essential features of the claimed invention but lack disclosure wherein said flow controller further comprises a heating device configured to heat at least a part of said passage.
Yasuda teaches a flow controller (Figs. 1-16) with a heating device (2x & 2Y).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow controller of Haley with a heating device as taught by Yasuda for the advantage of enabling the use of the flow controller as a thermal mass flow controller (paragraph 83).
Regarding claim 25, Haley discloses the flow controller (Figs. 1-8) wherein: at least two of said flow control valves (52) among said flow control valves (52) are configured to be driven by one common driving mechanism (Column  3 lines 35-63) to have openings of said flow control valves (52) changed.

Allowable Subject Matter
Claims 13-14, 16-17, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 & 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753